Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed October 21, 2011, upon his convictions of manslaughter in the first degree and reckless endangerment in the first degree (two counts), upon a jury verdict, the resentence being a period of postrelease supervision of five years on the conviction of manslaughter in *969the first degree in addition to the determinate term of imprisonment previously imposed by the same court (Knipel, J.) on August 8, 2000.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, his resentencing to a term that included the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Williams, 14 NY3d 198 [2010]; People v Hernandez, 110 AD3d 918 [2013]; People v Brown, 110 AD3d 730 [2013]). Angiolillo, J.E, Hall, Roman and Cohen, JJ., concur.